[Cite as In re C.K., 2022-Ohio-3121.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: C.K.                                           C.A. No.       30183
       A.W.
       D.V.
       K.E.
                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 21 04 0319
                                                                 DN 21 04 0320
                                                                 DN 21 04 0321
                                                                 DN 21 04 0322

                                 DECISION AND JOURNAL ENTRY

Dated: September 7, 2022



        HENSAL, Presiding Judge.

        {¶1}     Appellant, C.E. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that adjudicated one of her minor children abused and

dependent and her other three children dependent. This Court reverses and remands.

                                                 I.

        {¶2}     Mother is the biological mother of C.K., born April 4, 2008; A.W., born August 9,

2016; D.V., born January 6, 2019; and K.E., born August 3, 2020. The fathers of the children did

not appeal from the trial court’s judgment.

        {¶3}     On April 26, 2021, CSB filed complaints, alleging that all four children were

neglected and dependent and that A.W. was abused, neglected, and dependent. The allegations

were based primarily on an incident from two days earlier, during which Mother had allegedly

disciplined A.W. with a belt after the child had started her doll’s hair on fire. The next day, while
                                                 2


A.W. was at the home of her grandfather (“Grandfather”), Grandfather contacted the police, who

observed bruising on A.W.’s back, arms, and legs. Because the police were concerned about the

safety of the other children, they invoked Rule 6 of the Ohio Rules of Juvenile Procedure to take

all four children into custody.

       {¶4}    The matter proceeded to an adjudicatory hearing before a magistrate. The evidence

focused almost exclusively on Mother’s act of discipling A.W. with a belt and trial counsel’s

arguments about whether that corporal punishment was so excessive that it constituted abuse under

Revised Code Section 2151.031. The evidence about the incident did not include any testimony

from Mother or A.W., and Grandfather did not testify about what Mother apparently told him

about the incident.

       {¶5}    Following the hearing, the magistrate decided that A.W. was an abused child and

that all four children were dependent under Section 2151.04(C) because of Mother’s abuse of A.W.

The trial court adopted the adjudicatory decision the same day, pending the filing of timely, written

objections. The trial court later adopted the magistrate’s dispositional decisions as to each child.

Mother did not raise objections to the dispositional orders, nor has she challenged them on appeal.

       {¶6}    Mother filed timely written objections to the magistrate’s adjudicatory decision,

which she supplemented after the transcript of the adjudicatory hearing was filed. She asserted

that the adjudication of A.W. as an abused child was not supported by the evidence presented at

the hearing. Because the dependency adjudications of all four children were based solely on the

finding that A.W. was abused under Section 2151.031, Mother asserted that her objections to the

magistrate’s decision should be sustained, and the complaints as to all four children should be

dismissed.
                                                 3


       {¶7}     The trial court overruled Mother’s objections and adjudicated A.W. an abused

child under Sections 2151.031(B), (C), and (D) and adjudicated all four children dependent under

Section 2151.04(C) based on its finding that Mother abused A.W. Mother appeals and raises two

assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S DECISION FINDING THAT A.W. WAS ABUSED WAS
       NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE.

       {¶8}    Mother’s first assignment of error is that the trial court’s adjudication of A.W. as

an abused child was not supported by the evidence presented at the adjudicatory hearing. The trial

court found that A.W. was an abused child under Revised Code Sections 2151.031(B), (C), and

(D). In relevant part, those provisions define an abused child as one who:

       (B) Is endangered as defined in section 2919.22 of the Revised Code * * *;

       (C) Exhibits evidence of any physical * * * injury * * *. Except as provided in
       division (D) of this section, a child exhibiting evidence of corporal punishment or
       other physical disciplinary measure by a parent * * * is not an abused child under
       this division if the measure is not prohibited under section 2919.22 of the Revised
       Code.

       (D) Because of the acts of his parents, * * * suffers physical * * * injury that harms
       or threatens to harm the child’s health or welfare.

Of relevance here, Section 2919.22(B)(3) prohibits a person from: [a]dminister[ing] corporal

punishment or other physical disciplinary measure or physically restrain[ing] the child in a cruel

manner or for a prolonged period, which punishment, discipline, or restraint is excessive under the

circumstances and creates a substantial risk of serious physical harm to the child[.]”

       {¶9}    The trial court was authorized to adjudicate A.W. an abused child only if it found

that clear and convincing evidence demonstrated that Mother abused A.W.                   See R.C.

2151.35(A)(1) and Juv.R. 29(E)(4). Clear and convincing evidence is that which will “produce in
                                                  4


the mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

In re Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio

St. 469 (1954), paragraph three of the syllabus. Where the proof required must be clear and

convincing, this Court will examine the evidence presented at the adjudicatory hearing to

determine whether the trial court had sufficient evidence before it to satisfy the requisite degree of

proof. In re J.A., 9th Dist. Summit No. 29462, 2020-Ohio-4677, ¶ 25.

       {¶10} The sole reason for the trial court’s abuse adjudication was the single incident

during which Mother disciplined A.W. with a belt because the child had started her doll’s hair on

fire in her bedroom. Mother asserted in the trial court and again on appeal, however, that CSB

failed to present clear and convincing evidence that this single incident of corporal punishment

constituted abuse of A.W. This Court agrees.

       {¶11} We begin by emphasizing that a parent’s use of corporal punishment to discipline

her minor child does not necessarily constitute abuse. See In re K.B., 9th Dist. Summit No. 21365,

2003-Ohio-3784, ¶ 14. CSB has asserted on appeal that a parent’s use of a belt to discipline a

child, in and of itself, constitutes abuse. That argument is not supported by Ohio law. In fact, this

Court has stressed that the appearance of a slight injury that resulted from a parent’s use of corporal

punishment does not necessarily constitute abuse. Id. at ¶ 15. To determine whether Mother’s

punishment of A.W. exceeded the bounds of reasonableness and constituted abuse, the trial court

was required to examine the totality of the circumstances surrounding the incident. Id. “Specific

factors to be considered * * * include the circumstances giving rise to the harm to the child, the

past history of the child, the nature and manner of the discipline administered to the child and the

measure of discipline.” (Internal citation and quotations omitted.) Id.
                                                  5


                                          Extent of Injury

       {¶12} In reviewing the totality of circumstances surrounding an alleged incident of abuse,

courts often focus on the extent of the injury. In In re K.B., 2003-Ohio-3784, ¶ 24, an appeal from

an adjudication of abuse, this Court agreed with the trial court that the child had not injured himself

accidentally and that, even if the child’s injuries had been the unintended result of corporal

punishment, the punishment was excessive under the totality of the circumstances. This Court’s

decision was primarily based on extensive medical evidence from a doctor who had examined the

child at Akron’s Children’s Hospital. Id. at ¶16-18. The doctor detailed the extent of the child’s

injuries and explained that they were in unusual places that would not normally have been the

result of a two-year-old child accidentally falling, as the mother had claimed. Moreover, he opined

that, because of the extent of the child’s bruising and other tissue damage, K.B. would have

experienced prolonged pain. Id.

       {¶13} In support of its assertion that discipline with a belt is enough to establish abuse,

CSB cites two cases that affirmed an abuse finding on appeal, In re M.C., 9th Dist. Summit No.

23788, 2008-Ohio-116, and State v. Neal, 4th Dist. Lawrence Nos. 14CA31 and 14CA32, 2015-

Ohio-5452, which do not support the agency’s argument. The abuse findings in these cases were

affirmed on appeal because extensive evidence about the extent of the child’s injuries and other

surrounding circumstances demonstrated that the use of corporal punishment in each case was

excessive.

       {¶14} In In re M.C., 2008-Ohio-116, CSB presented the testimony of several witnesses to

explain the child’s injury and other circumstances relevant to the father’s use of corporal

punishment to discipline M.C. The child’s language pathologist and school principal testified

about speaking to the child about the incident and observing his injuries. Id. at ¶ 12-13. Each also
                                                  6


testified that the child’s bruises and red marks, which M.C. stated were caused by his father, were

sore to the touch. Id. A police officer and CSB intake worker also testified in detail about their

interviews of M.C. about the incident. Id. at ¶ 14-15. Finally, a pediatric nurse practitioner

testified about her medical examination of the child. Id. at ¶ 16. She described the child’s injuries

and testified that M.C. informed her that he was in significant pain. Id. She also testified that

M.C. told her that his father had been using a belt to discipline him for the past several years. Id.

       {¶15} In State v. Neal, 2015-Ohio-5452, there was also significant evidence about the

extent of the child’s injury and other circumstances surrounding the parents’ admitted use of a belt

to discipline their six-year-old child. The school nurse examined the child’s injuries after the

child’s teacher expressed concern. Id. at ¶ 12. The nurse testified that the child told her that he

was in pain, and she observed significant bruising on his back. Id. A county sheriff’s detective

testified about his observation of the child and his interviews of the child and his parents. Id. at ¶

13. The detective testified that the bruises on the child were “probably the worst [bruising on a

child] that I’ve seen in twelve years of law enforcement.” Id. at ¶13, 46. Finally, the child’s

pediatrician testified at length about her physical examination of the child. Id. at ¶ 14. She

described the extensive bruising and welts across the child’s torso that were so severe that she

ordered chest and rib x-rays to ensure that the child did not have any broken bones. She also

ordered urinalysis to check for kidney damage. Id. The doctor opined that “a substantial force”

was used to inflict the child’s injuries. Id.

       {¶16} Abuse cases often focus on medical testimony about the extent of the child’s

injuries, or direct evidence that the child suffered from significant pain. In In re J.L., 176 Ohio

App.3d 186, 2008-Ohio-1488, ¶ 44 (3d Dist.), the court held that evidence that corporal

punishment caused bruising, in and of itself, was not sufficient to establish abuse. In reversing the
                                                7


trial court’s findings of abuse based on excessive corporal punishment, the appellate court

emphasized that “notably missing from the record is any medical evidence or reports to show that

J.L.’s injuries amounted to serious physical harm.” (Emphasis in original.) Id. Compare In re

S.L., 3d Dist. Logan Nos. 8-17-25, 8-17-26, 8-17-27, 8-17-28, 8-17-29, 8-17-33, 8-17-34, 8-17-

35, 8-17-36, and 8-17-37, 2018-Ohio-1111 (affirming the trial court’s adjudication of abuse where

the court heard extensive medical testimony about the extent of the child’s injuries and her

prolonged back pain, including testimony that the location of the injuries could have caused

damage to the child’s kidneys; and the father ultimately admitted that he had struck the child

repeatedly with a belt, causing her to complain of back pain for several days).

       {¶17} Unlike the cases referenced above, the evidence in this case failed to include any

medical or other evidence about the extent of A.W.’s injuries, nor was there any evidence that

A.W. suffered pain from the alleged injuries. Although CSB presented testimony that the agency

believed that a relative or relatives took A.W. to Akron’s Children Hospital to be examined, it did

not present any medical records or testimony of a witness with first-hand knowledge about a

medical examination of the child.

       {¶18} The only evidence about the extent of A.W.’s injures came from two pictures taken

by Grandfather and the testimony of one police officer who responded to Grandfather’s home and

observed bruising on A.W.’s back, legs, and arms. She further testified, however, that A.W. did

not appear to be in any pain or discomfort but was “running around playing.” The officer attempted

to authenticate two pictures that Grandfather had taken of A.W. on his cell phone. The pictures,

which were admitted into evidence, are only of the child’s back and appear to depict two round

red marks and markings that could be bruises, but it is unclear from the quality of the photographs

what injuries are shown. The photographs do not clearly and convincingly depict extreme bruising
                                                  8


on the child. Moreover, the police officer did not testify that she was qualified to offer opinions

about the severity of the child’s injuries, nor did she offer any such testimony.

        {¶19} The officer further testified that she had learned about the disciplinary incident and

the causes of A.W.’s bruises from Grandfather, who was not present during the disciplinary

incident. The officer did not explain what Grandfather told her, nor did Grandfather testify about

what Mother told him. The officer testified that she had the opportunity to speak to A.W., who

told her that the bruises were the result of Mother hitting her. The officer did not explain, however,

what she asked the child or what A.W. specifically told her about the incident or her bruises. The

officer testified that she had been a police officer for five years, but she did not testify about

whether she had any experience or training in interviewing alleged child victims.

        {¶20} A thorough review of the evidence presented at the adjudicatory hearing reveals

that there was inadequate evidence presented about the extent of A.W.’s injuries. One police

officer testified about seeing bruises on the child, but the source of the bruises and their severity

was not established by clear and convincing evidence. Therefore, as to the physical injury aspect

of the abuse statute, CSB failed to establish abuse under Section 2151.031(B), (C), or (D).

                                   Surrounding Circumstances

        {¶21} In addition to a lack of evidence about the extent of A.W.’s injuries, CSB failed to

present much evidence about other circumstances surrounding Mother’s act of using a belt to

discipline A.W. As demonstrated through her admissions to some of the witnesses, Mother

disciplined A.W. with a belt because A.W. started a fire in the house. Notably, although the trial

court’s judgment entry and CSB’s brief on appeal state that Mother hit A.W. with a belt buckle,

there was no evidence at the adjudicatory hearing that Mother hit the child with anything other

than the strap of a belt.
                                                  9


       {¶22} The reason for Mother disciplining A.W. and other surrounding circumstances were

directly relevant to whether Mother had disciplined A.W. in an excessive manner. See In re K.B.,

2003-Ohio-3784, at ¶ 15. In In re J.L., 2008-Ohio-1488, at ¶ 24, 42, in reversing the trial court’s

finding of abuse due to a lack of medical testimony, the court also emphasized that the parent had

struck her young child with a belt after he ran away from her in the water park at King’s Island

and had to be located by security. The court emphasized that the mother had used the belt to

discipline the child for a dangerous act of misbehavior, not because she was upset or angry. Id.

       {¶23} This Court made a similar observation in In re A.D., 9th Dist. Summit No. 29976,

2022-Ohio-777, ¶ 23, a legal custody appeal that involved allegations that the father had

inappropriately disciplined the child by spanking her with a belt after she bit into the cord of live

Christmas lights. In examining the circumstances surrounding the incident of discipline, this Court

emphasized that the caseworker was not concerned about the isolated incident of physical

discipline because the father had not caused injury to the child, and he had a good reason to use

discipline on the child.

       Father had not impulsively reacted out of anger but had made a rational decision to
       discipline the child. A.D. had not harmed herself through an unpreventable
       accident. She burned herself because she moved her dresser and bit into an
       electrical cord, and Father explained that he wanted her to learn that she should
       never play with an electrical cord again.

Id.

       {¶24} In this case, no one disputed that Mother disciplined A.W. for an act of extreme

misbehavior that potentially jeopardized her safety, as well as the safety of the entire family, which

warranted some manner of discipline. CSB failed to present evidence of the totality of the

circumstances surrounding that discipline, however.
                                                 10


        {¶25} It is unclear from the evidence whether anyone witnessed the incident of corporal

punishment other than Mother and A.W., and neither of them testified about the incident.1

Moreover, although a few witnesses offered testimony about brief admissions that Mother made

about the incident, there were no details offered about interviews of Mother or the child, and none

of the witnesses investigated the child’s bedroom to determine whether A.W. had, in fact, started

a fire in the house.

        {¶26} CSB presented the testimony of three witnesses who spoke to Mother about the

incident, but their testimony offered few details about the circumstances surrounding the incident.

A CSB intake worker spoke to Mother the day after the incident when the police removed the

children from Mother’s custody. He testified as follows:

        [Mother] admitted to whooping the child’s ass because [A.W.] had been messing
        with a lighter. She felt like—mom felt like she jeopardized the house, the other
        family members, by playing with a lighter. Felt it warranted discipline.

Although the officer initially testified that he did not recall what kind of discipline Mother used,

he later stated on cross-examination that Mother did not deny spanking the child with a belt

because Mother was fearful that A.W. might have started the house on fire.

        {¶27} Next, a second police officer testified that he went to Mother’s home that day and

she told him about the incident.

        She said that her daughter was playing with a doll and she got ahold of a lighter and
        tried to light the baby doll on fire. And she just kind of threw it in the corner and
        that kind of scared her.

        And obviously because, you know, concerns of her lighting the house on fire. So
        she got upset and she said she whooped her. That was about it.




        1
          Although Mother took the witness stand during the hearing, she testified only about
paternity of the four children and matters that did not pertain to the corporal punishment incident
in question.
                                                11


According to this officer, Mother did not tell him what she used to “whoop” A.W., nor did she say

anything about leaving marks on the child.

       {¶28} Finally, CSB presented the testimony of a second CSB intake worker, who spoke

to Mother on the phone two days after the incident. This was the only witness to testify that Mother

admitted that her discipline left marks on A.W. She testified that Mother admitted that she used

a belt to spank A.W. six to seven times because A.W. lit her doll’s hair on fire and threw it into

the corner. The witness testified that Mother made the following additional admissions:

       She stated she felt that [the discipline] was appropriate because [A.W.] almost
       burned down the house, which could have caused a lot of issues obviously for the
       family.

       She said she was concerned because she had had a family friend whose house had
       caught fire and children had unfortunately passed away. So she was very concerned
       that [A.W.] had acted in this manner.

       ***.

       [Mother] had stated that she did feel bad about the marks that she had left on her
       daughter, but that wasn’t her intention.

       But she then, in the next breath, would go on to say she would do it again to save
       her life.

The trial court asked this witness whether Mother found an actual fire in A.W.’s bedroom. The

witness responded that it was not entirely clear, but her understanding was that the child’s act of

“using the lighter to burn the doll’s hair was enough to set off the smoke detectors in the home[.]”

       {¶29}    Given the lack of medical or other evidence about the actual extent of A.W.’s

injuries, and the scant evidence about the circumstances surrounding Mother’s use of a belt to

discipline A.W. in this case, this Court must conclude that the adjudication of A.W. as an abused

child was not supported by clear and convincing evidence. Mother’s first assignment of error is

sustained.
                                                12


                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION FINDING THAT [THE CHILDREN] WERE
       DEPENDENT WAS NOT SUPPORTED BY CLEAR AND CONVINCING
       EVIDENCE.

       {¶30} Mother’s second assignment of error challenges the adjudications of all four of her

children as dependent. The trial court found that the four children were dependent under Revised

Code Section 2151.04(C), which defines a dependent child as one “[w]hose condition or

environment is such as to warrant the state, in the interests of the child, in assuming the child’s

guardianship[.]” The trial court found that the children’s “condition or environment” warranted

state intervention solely based on its finding that Mother had abused A.W. in the home, and the

other children resided in that home and were at risk of future excessive corporal punishment by

Mother.

       {¶31} Because this Court has concluded that the abuse adjudication was not supported by

clear and convincing evidence, the dependency adjudications based on that adjudication must also

be reversed. Mother’s second assignment of error is sustained.

                                               III.

       {¶32} Mother’s assignments of error are sustained. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is reversed and remanded for proceedings consistent

with this opinion.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.
                                                13


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAMES K. REED, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

ALEXANDRA HULL, Attorney at Law, for Appellee.